United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-50703
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RAUL SOTELO-LOPEZ, also known as El Samurai,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-99-CR-1129-1-DB
                        --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Raul Sotelo-Lopez appeals from the district court’s denial

of his pro se “Motion to Modify Sentence.”     In that motion,

Sotelo-Lopez alleged that the Government had breached a post-

sentencing agreement and asked the district court to award him

specific performance by ordering the Government to file a motion

for an additional downward departure pursuant to U.S.S.G.

§ 5K1.1.   The district court denied Sotelo-Lopez’s motion on the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50703
                                 -2-

ground that the relief requested was not permitted under FED.

R. CRIM. P. 35(c) (2002).

     On appeal, Sotelo-Lopez argues that the district court

should have granted his motion pursuant to FED. R. CRIM. P. 35(b)

(2002) and 18 U.S.C. § 3582(c)(1)(B).      Neither of those cited

authorities permits the relief requested in Sotelo-Lopez’s

motion.   Accordingly, the district court’s denial of Sotelo-

Lopez’s “Motion to Modify Sentence” is AFFIRMED.